810 F.2d 195
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Raymond WAGSTAFF, Petitioner.
No. 86-8010.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 24, 1986.Decided Jan. 21, 1987.

Before SPROUSE, ERVIN and CHAPMAN, Circuit Judges.
Raymond Wagstaff, petitioner pro se.
PER CURIAM:


1
Raymond Wagstaff applies to this Court for a writ of mandamus, claiming that he filed a criminal complaint in the district court against Special Agent Roger Kuhleman for allegedly committing perjury at the grand jury proceeding and detention hearing preceding his trial and conviction for bank robbery in criminal case No. Y-86-015, in stating that a positive photographic identification had been made;  that Magistrate Paul Rosenberg, the presiding official at the detention hearing, knew or should have known that Kuhleman perjured himself;  and that the magistrate failed to act on his complaint against Kuhleman.   Wagstaff asks this Court to "order the U.S. Magistrate Paul Rosenberg to perform his duty under the Federal Rules of Procedures (sic) Rules 3, 4, 5, 6 and 7", and "to refrain from conduct reviewable under Title 28 U.S.C.A. 372."


2
On June 25, 1986, the district court entered a memorandum and order in No. Y-86-015, in which it fully explored the question of whether improprieties occurred before the magistrate.   The district court concluded that there was no support for Wagstaff's contention that Kuhleman gave perjured testimony, and that contention is now before us on appeal in No. 86-5585.


3
We find that issuance of the writ is inappropriate.   Writs of mandamus are extraordinary writs, and the power to issue them is sparingly exercised.   Kerr v. United States District Court, 426 U.S. 394 (1976).


4
Therefore, we grant leave to proceed in forma pauperis and deny the application for a writ of mandamus.


5
DENIED.